                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

MICHAEL ANDERSON
ADC #130293                                                                          PLAINTIFF

V.                             CASE NO. 5:19-CV-351-BRW-BD

DEXTER PAYNE, et al.                                                           DEFENDANTS

                                             ORDER

       The Court has received a Recommendation for dismissal filed by Magistrate Judge Beth

Deere. The parties have not filed objections. After careful review of the record, the Court

concludes that the Recommendation should be, and hereby is, approved and adopted as this

Court’s findings in all respects.

       Defendants’ motion for summary (Doc. No. 43) is GRANTED. Mr. Anderson’s claims

are DISMISSED, with prejudice.

       IT IS SO ORDERED this 24th day of May, 2021.



                                                           Billy Roy Wilson__________________
                                                           UNITED STATES DISTRICT JUDGE
